 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CECIL DEWITT NELSON,                               No. 1:19-cv-01487-DAD-SKO (HC)
12                        Petitioner,                    ORDER DENYING MOTION FOR
                                                         JUDICIAL NOTICE
13             v.
                                                         [Doc. 15]
14    STEVEN LAKE, Warden,
15                        Respondent.
16

17            Petitioner is a federal prisoner proceeding in propria persona with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241.

19            On November 22, 2019, the undersigned issued Findings and Recommendations to

20   dismiss the petition for lack of jurisdiction. (Doc. 6.) On February 10, 2020, the Court adopted

21   the Findings and Recommendations in full and denied the petition. (Doc. 10.) On February 12,

22   2020, Petitioner filed the instant motion for judicial notice. (Doc. 15.) Insofar as the petition has

23   been denied and the case has been terminated, IT IS HEREBY ORDERED that the motion for

24   judicial notice (Doc. 15) is DENIED as moot.

25
     IT IS SO ORDERED.
26
27   Dated:     March 6, 2020                                        /s/   Sheila K. Oberto            .
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                         1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
